Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 1 of 50 PageID 1870




                               UNITED STATES DISTRICT
                              COURT MIDDLE DISTRICT OF
                               FLORIDA TAMPA DIVISION


  WAHEED NELSON,                                             CASE NO.: 8:19-cv-00449-CEH-JSS


            Plaintiff,

  vs.

  BOB GAULTIERI, Official Capacity as
  Sheriff of Pinellas County, FLORIDA
  DEPARTMENT OF CORRECTIONS,
  CORIZON, LLC, MAXIM HEALTHCARE
  SERVICES, INC., MATTHEW SWICK,
  M.D., ALL FLORIDA ORTHOPAEDIC
  ASSOCIATES, P.A., and WITCHNER
  BELIZAIRE, M.D.,

        Defendants.
  _______________________________________/

    PLAINTIFF’S SUR - REPLY TO DEFENDANTS, CORIZON, LLC, FLORIDA
  DEPARTMENT OF CORRECTIONS AND WITCHNER BELIZAIRE, M.D.’S REPLY
   IN SUPPORT OF THEIR MOTION TO DISMISS AND SUMMARY JUDGMENT

         Plaintiff, WAHEED NELSON, by and through undersigned counsel, files this Sur-Reply

 to Defendants’ CORIZON, LLC ( Corizon) , FLORIDA DEPARTMENT OF CORRECTIONS

 (FDOC) AND WITCHNER BELIZAIRE, M.D., Reply (DOC. 80) and states:

                    SERVICE OF NOTICE OF INTENT TO CORIZON AND FDOC

        Defendants state and imply that Plaintiff has not been forthright about service or signing the

 Notices of Intent to FDOC and Dr. Belizaire. Not only is this an improper argument, but pre-




                                              Page 1 of 9
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 2 of 50 PageID 1871



 suit is privileged and is not permitted to be used in the civil case by the defense. Morris v.

 Munoz, 252 So.3d 1143, 1161 (Fla. 2018):

              “It has been observed that “there is an increasingly disturbing trend of
       prospective defendants attempting to use the [chapter 766] statutory
       requirements as a sword against plaintiffs.” Michael v. Med. Staffing Network,
       Inc., 947 So.2d 614, 619 (Fla. 3d DCA 2007). Unfortunately, it appears that
       this was such a case.” Id. at 1161.

       Appendix, document number 73-2, Exhibit A, page 1-4, is a letter from Pam Bondi’s

 office acknowledging receipt of the Notice of Intent, tendering defense to Corizon, LLC,

 represented by attorney Gregg Toomey, who was copied on the letter, and thanking undersigned

 for an extension. See also Exhibit A attached. If Plaintiff had not sent the Notice of Intent,

 Pam Bondi’s office would not be responding with letters and emails. (DOC. 73-2, Exh. A, p.1-

 4). Plaintiff has provided proof of service of a Notice of Intent to Corizon and FDOC in its

 appendix, filed twice, once at DOC. 23 and again in DOC. 73, specifically Exhibit F, page 24

 and page 31. Attached hereto as Exhibit B, is a copy of proof of mailing - the receipt from the

 post office with corresponding certified receipts. For ease of the Court, attached hereto is

 Exhibit C - green cards returned.

        Defendants attempt to make an issue that the green card was not signed. This means

 nothing because it was stamped by the post office and returned to undersigned counsel. That

 means it was delivered, and we know it was because Pam Bondi’s office, on behalf of the Florida

 Department of Corrections, wrote a letter tendering defense to Corizon.

       Not only did Plaintiff properly plead notice, but to defeat summary judgment, Plaintiff has

 proved the Notices of Intent were served by certified mail, green cards were returned, responses

 were received by Plaintiff’s counsel. Defendants’ arguments are meritless and insincere.


                                             Page 2 of 9
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 3 of 50 PageID 1872



                                  90 DAY PURCHASED EXTENSION

       Defendants argue they have no idea why the 90 extension was filed. In their motion to

 dismiss and for summary judgment, Defendants argued that FDOC was not served with a presuit

 notice of intent within the statutory period and the claim is barred. FDOC was served on April 5,

 2017. The leg was amputated on July 28, 2015. Two years and 90 days is October 26, 2017.

 The statute was stopped on April 5, 2017 and again on July 11, 2017 with Notices of Intent.

 When Plaintiff knew there was medical negligence is a jury question. Tanner v. Hartog, 618

 So.2d. 177 (Fla. 1993). Defendants’ argument is merit less as shown by the certified mail

 receipt and return receipt green cards. See Exhibit C. The notices of intent in this case stopped

 the statute of limitations to all defendants as of April 5, 2017. Further, each defendant in the

 case receives 90 days to investigate the claim. After denial by certified mail by a defendant,

 assuming presuit is done with all defendants at the same time, the plaintiff has an additional 60

 days to file suit, plus the 90 days from the purchased extension. Salazar v. Coello, 154 So.3d

 430 (Fla. 3d DCA 2014)(explains each part of the statute and the tolling as to all defendants as

 well as each defendant to receive a notice of intent is entitled to a 90 day investigation). All

 Notice of Intent in this case were within the statutory period. Defendants purely speculate

 incorrectly and against the proof filed.

              DEFENDANT BELIZAIRE - PRESUIT NOTICE SENT TIMELY WITH

               CORRECT AFFIDAVIT OF DOCTOR IN SAME SPECIALTY

       Defendant Belizaire, an employee of either FDOC or CORIZON, was also represented by

 Corizon and attorney Toomey, received a Notice of Intent dated July 11, 2017 when the statute

 of limitations was stopped which affidavit of Paul Genecin, in the same specialty of internal


                                             Page 3 of 9
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 4 of 50 PageID 1873



 medicine. Exhibit D and DOC 73-2, Exh. F, p.50-60.        1
                                                               Dr. Belizaire denied the claim by filing

 the affidavit of Todd Wilcox sent by Corizon attorney Toomey. Exhibit E. Putting aside that

 Dr. Wilcox was not authorized in this State to file the affidavit because he was not certified by

 the State at the time (Exhibit F), the rejection of the claim demonstrates that not only was given

 proper notice given with an affidavit from an internal medicine doctor, but the claim was

 investigated and evaluated by an expert and rejected. Defendant Belizaire was not prejudiced at

 all and Plaintiff has demonstrated that there was no prejudice to Belizaire. Further, Dr.

 Belizaire failed to respond to Plaintiff’s presuit questions regarding the presuit affidavit, request

 for his curriculum vitae and area of practice to which he did not respond, failed to have a proper

 affidavit by a Florida certified out of State physician to deny the claim, failed to have his

 unsworn statement taken. Exhibit G. If anyone was prejudiced it was the Plaintiff. These

 failures estop Defendants from attacking the Plaintiff’s notice of intent or affidavit. Defendant

 Belizaire has waived those arguments by his failure to participate in presuit. Ingersoll v.

 Hoffman, 589 So.2d 223,224 (Fla. 1991). Corizon received a Notice of Intent against nurses

 and doctors who were employees of FDOC and that included an orthopedic physician/or

 surgeon. DOC 73-2, p.31. Both were covered with the affidavits of Dr. Paul Genecin and Dr.

 Daniel Husted. DOC 73-2, p.37-8,55-6. At no time did Attorney Toomey respond to presuit

 questions regarding the affidavits propounded by Plaintiff’s attorney. At no time did Attorney

 Toomey state he did not represent Dr. Belizaire, in fact the opposite is true. See Exhibit E.

 Attorney Toomey is the one who filed the denial of the claim and obtained the affidavit of Dr.


        1
           The presuit HIPAA in this case has been found to be unconstitutional in Weaver v.
 Myers, 229 So.3d 1118 (Fla. 2018) due to the provision that permitted defense counsel to talk to
 plaintiff’s physicians ex parte.

                                             Page 4 of 9
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 5 of 50 PageID 1874



 Todd Wilcox.

                        768.28 NOTICE WAS SENT WITHIN THREE YEARS

       Notice was sent to the Department of Financial Services by both attorneys for the

 Plaintiff. Exhibit H and I. The Notice was sent within three years as required.

                                       SOVEREIGN IMMUNITY

       Plaintiff stands by its arguments made in the Response. DOC 73 p.12. The burden shifts

 to CORIZON to show it was operating within the contract guidelines. However, Corizon is a

 private company and not a sovereign and operates as an independent contractor per the plain

 language of the contract. The delivery of all health care services are exclusively up to Corizon.

 The State contracts away the services and provides guidelines for the services that Corizon

 agreed to, but the liability for not meeting the guidelines is solely Corizon’s responsibility.

 DOC 73-1, p.65, EE. The Florida Supreme Court in Plancher v. UCF AthleticsAss’n, Inc., 175

 So.3d 724 (Fla. 2015) cited Pagan v. Sarasota County Public Hospital Board, 884 So.2d 257

 (Fla. 2d DCA 2004) for the holding that “the key factor in determining whether a private

 corporation is an instrumentality of the state for sovereign immunity purposes is the level of

 governmental control over the performance and day-to-day operations of the corporation.”

       Further, the contract explicitly provides that Corizon indemnifies the State’s Department

 of Corrections. Corizon is autonomous and independent in its decisions pertaining to health

 care. Corizon’s argument that it cannot be sued is without merit or support. In fact, it is

 responsible for defense, costs and attorney’s fees.

       Indemnification for Contractors Acting as an Agent of the State:

      The Contractor shall be liable, and agrees to be liable for, and shall indemnify, defend, and
      hold the Department, its employees, agents, officers, heirs, and assignees harmless from

                                             Page 5 of 9
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 6 of 50 PageID 1875



      any and all claims, suits, judgments, or damages including court costs and attorney’s fees
      arising out of intentional acts, negligence, or omissions by the Contractor, or its employees
      or agents, in the course of the operations of this Contract, including any claims or actions
      brought under Title 42 USC Â§1983, the Civil Rights Act, up to the limits of liability set
      forth in Section 768.28, Florida Statutes. DOC 73-1, p.114, I.

      Contractors Acting as an Agent of the State:

      In the Contractor’s performance of its duties and responsibilities under this Contract, the
      Contractor shall, at all times, act and perform as an agent of the Department, but not as an
      employee of the Department. The Department shall neither have nor exercise any
      control or direction over the methods by which the Contractor shall perform its work and
      functions other than as provided herein. Nothing in this Contract is intended to, nor shall
      be deemed to constitute, a partnership or joint venture between the parties. DOC 73-1,
      p.114, H.


 Its indemnification clause applies to civil rights violations and medical malpractice. Defendant

 Corizon must show it was “acting within the scope of and pursuant to guidelines established in

 said contract or by rule” as required by §768.28(10)(a), Florida Statutes. Defendant Corizon had

 an explicit contractual duty to closely monitor and treat infections. (DOC 73-1 at 13-14). The

 “achievement of outcome” must be “one hundred percent.”         (Id. at p.76, number 26). Corizon

 failed in its duty to prevent or treat infections because the medical records x-rays, upon arrival of

 Plaintiff in mid April 2015, show a severe untreated infection, yet no intervention was done for

 months. DOC 52-1, p.1, 3. The same testing continued until finally on July 28, 2015, the

 Plaintiff’s leg was amputated below the knee.

       In Lee v. Perez, 2018 WL 3884903 (S.D. July 25, 2018) the Southern District Court denied

 summary judgment because issues of fact remained as to whether the contract was complied with

 in order to argue Sovereign Immunity as an agent of the State. Defendant argues that the cite

 was wrong. However, it is correct and is attached as Exhibit J. While Plaintiff argues that the

 contract is clear that Corizon is not entitled to sovereign immunity because it violated the

                                             Page 6 of 9
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 7 of 50 PageID 1876



 contract and because of its obligation to indemnify, its obligation to completely take care of the

 health of prisoners, at the very least, there are genuine issues of material fact precluding

 summary judgment. Further, discovery is just commencing and Corizon has not demonstrated it

 was acting pursuant to guidelines of the contract. The contract clearly shifted all responsibility

 for health care to Corizon and left no decision making to the State. According to the case law

 cited in the Plaintiff’s response, DOC 73, the contract is clear that Corizon is independent and

 controlling over the health of the prisoners.

        The Court will have to have evidence and Corizon has not provided it. It merely moves

 for summary judgment based upon the contract language, which as Plaintiff has shown,

 demonstrates the opposite - that Corizon is an independent contractor not entitled to sovereign

 immunity and has alleged it violated its contract. No control is kept by the Department of

 Corrections for the health and welfare of prisoners.

        Corizon can be an agent and independent contractor at the same time.

 Indemnification would not be needed if Corizon was entitled to sovereign immunity.

       In Lee, Amtrak made the same argument that Corizon makes here, that based upon

           Fla. Stat. §§ 768.28(9)(a) and (10)(d) there is automatic entitlement to
           summary judgment. “Summary judgment is inappropriate “if the evidence
           is such that a reasonable jury could return a verdict for the nonmoving
           party.” Lee citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

           248 (1986). In assessing if a genuine issue exists for trial, the court must
           view the facts in the light most favorable to the nonmoving party and draw
           all reasonable inferences in the party’s favor. See Davis v. Williams, 451
           F.3d 759, 763 (11th Cir. 2006).” Importantly, to be considered an agent of
           the state and thus entitled to statutory immunity under Section


                                             Page 7 of 9
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 8 of 50 PageID 1877



           768.28(10)(d), the agent must be acting within the scope of and pursuant to
           the contract. See Sierra v. Associated Marine Insts., Inc., 850 So. 2d 582,
           591 (Fla. 2d DCA 20:03). “It is not enough ... to demonstrate simply that the
           provider contracted to act on behalf of the state in the furnishing of the
           mentioned services,” to show that the agent acted within the scope of and
           pursuant to the guidelines. Id.

           Applying this standard, the Florida appellate court found that the contracting
           parties were not entitled to sovereign immunity under Section
           768.28(11)(a), which contains the identical language at issue under Section
           768.28(10)(d). Sierra v. Associated Marine Insts., Inc., 850 So. 2d
           582, 591 (Fla. 2d DCA 2003).
           Ultimately, the court reversed the dismissal because it found the complaint
           alleged defendants violated the guidelines of their contract, so immunity did
           not apply. See id. at 590. See also Peak v. Outward Bound, 57 So. 3d 997,
           999 (Fla. 2d DCA 2011). (finding the lower court erred in dismissing
           the complaint because it was inconclusive as to whether the
           defendant was acting pursuant to the contract to be afforded
           statutory immunity).
           The Southern District Court denied summary judgment.

    As Plaintiff has shown, Defendants have not met their burden and the motions to dismiss

 and for summary judgment must be denied.


                                     CONCLUSION


           Plaintiff complied with the medical malpractice statute and Defendants’ attempt to use

 it in the civil action is improper and violates the purpose of the statute which is to promote

 settlement. As to the statute of limitations, when plaintiff knew or should have known is a jury

 question. Therefore, summary judgment cannot be granted on the medical malpractice statute

                                             Page 8 of 9
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 9 of 50 PageID 1878



 statute of limitations. The Florida Supreme Court disfavors

 the use of presuit to defeat a plaintiff’s access to court. Discovery is not complete and

 Defendants have not met their burden for summary judgment. The motions should be denied.

                                               /s/ Linda Bellomio Commons
                                              Linda Bellomio Commons, Esq.
                                              Florida Bar No:0778346
                                              P.O. Box 340261
                                              Tampa, FL 33694
                                              T:(352) 610-4416
                                              F: (813) 265-3010
                                              Email: lcommons@aol.com
                                              Secondary: dmheiser1@gmail.com
                                              Attorney for Plaintiff

                                 CERTIFICATE OF SERVICE


        I HEREBY CERTIFY THAT a true and correct copy of the foregoing Motion For Sur-

 Reply served this 23rd day of August, 2019 through the CM/ECF to all counsel of record.


                                              /s/ Linda Bellomio Commons




                                            Page 9 of 9
 Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 10 of 50 PageID 1879

                                                                OFflCE OF THE ATTORNEY GENERAL
                                                                Tort Litigation Bureau

                                                                Anthony Dean Johnson
                                                                Assistant Attorney General
                                                                PL-0 I The Capitol
                                                                Tallahassee, FL 32399-1050
                                                                Phone (850) 414-3649       Fax (850) 488-4872
    PAM BONDI
                                                                http://www.myjloridalegal. com
ATTORNEY GENERAL
 STATE OF FLORJDA



                                             June 13, 2017


       Via Email and U.S. Mail


       Linda Bellomio Commons, Esq.
       Linda Bellomio Commons, P.A.
       P.O. Box 340261
       Tampa, Florida 33694


              RE:     Waheed Nelson - Notice of Intent to Initiate Litigation for Medical
                      Malpractice


       Dear Ms. Commons:

       This letter confirms that Corizon Health Services, through its counsel, Mr. Gregg A.
       Toomey, has accepted the tender of the defense of the above referenced medical
       malpractice allegations against the Florida Department of Corrections regarding your
       client Waheed Nelson. Please direct all inquiries and requests regarding this presuit to
       Mr. Toomey. Mr. Toomey' s contact information is as follows:

                                      Gregg A. Toomey, Esq.
                                       The Toomey Law Firm
                                  The Old Robb & Stucky Building
                                   1625 Hendry Street, Suite 203
                                     Fort Myers, Florida 33901
                                          (239) 337-0103
                           "Gregg A. Toomey" gat@thetoomeylawfirm.com




                                             EXHIBIT A

                                                    1
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 11 of 50 PageID 1880


     Thank you and please do not hesitate to contact me if you have any further questions or
     concerns.

     Sincerely,




     Anthony De Johnson
     Assistant Attorney General


     cc:

     Gregg A. Toomey, Esq.




                                               EXHIBIT A


                                                  2
8/22/2019Case                                 Re:88
                  8:19-cv-00449-CEH-JSS Document  Presuit Re: Waheed
                                                       Filed         Nelson Page 12 of 50 PageID 1881
                                                               08/23/19
     From: Anthony Johnson <Anthony.Johnson@myfloridalegal.com>
        To: Lcommons <Lcommons@aol.com>
        Cc: Britt Thomas <Britt.Thomas@myfloridalegal.com>; JoAnn Mrazek <JoAnn.Mrazek@myfloridalegal.com>
   Subject: Re: Presuit Re: Waheed Nelson
     Date: Thu, May 25, 2017 3:00 pm


  Ms. Commons:

  It was a pleasure speaking with you today regarding the above referenced matter.

  As I stated, the Department of Corrections has tendered the defense of this suit to Corizon through Mr. Toomey as their
  attorney. Mr. Toomey has advised that he has contacted his client, but not had a response--although he does not anticipate
  any problem with acceptance of the tender. You stated that Corizon has indeed been served with its own separate presuit
  notice so it is indeed aware of the action.

  As agreed, we will provide you with a status update on the Corizon tender on Friday, June 2nd, if not before. Thank you for
  this extension.

  Additionally, as stated, I will personally be out of the office starting tomorrow for a couple weeks. Please direct all responses
  to either:

  Britt Thomas, Chief Assistant Attorney General for the Tort Litigation Unit (Britt.Thomas@myfloridalegal.com -- 850-414-
  3648); or

  JoAnn Mrazek, paralegal for the Tort Litigation Unit (joann.mrazek@myfloridalegal.com -- 850-414-3710).

  Thank you again for your professional courtesies.

  Sincerely,


  A. Dean Johnson
  Assistant Attorney General
  Tort Litigation Bureau
  Office of the Attorney General
  The Capitol, PL-01
  Tallahassee, Florida 32399-1050
  Tel: (850) 414-3300, direct (850)414-3649
  Fax: (850) 488-4872
  E-mail: anthony.johnson@myfloridalegal.com



     Britt Thomas---05/05/2017 04:13:29 PM---Ms. Commons -- I appreciate you taking the time today to speak to us. As we
  discussed, Mr. Johnson

  From: Britt Thomas/OAG
  To: Lcommons@aol.com
  Cc: Anthony Johnson/OAG@OAG
  Date: 05/05/2017 04:13 PM                                     EXHIBIT A
  Subject: Presuit Re: Waheed Nelson




https://mail.aol.com/webmail-std/en-us/PrintMessage                                                                                   1/2
      3501 BESSIE COLEMAN BLVD FL 3
  Case 8:19-cv-00449-CEH-JSS
             T~A             Document 88 Filed 08/23/19 Page 13 of 50 PageID 1882
                       Fl
                   33630-5010                                  ......_ .
                   1189440600
04/05/ 2017        (800>275-8777            7:38 PM                                           -
= = - ==~--= ---- ~ -=== == == ~==== == =- - -~ = --- =
                                                                                 U.S. Postal Servjce::a._ '
                              Sale          Final                                CERTIFIED MAIL® RECEIPT
Product                       Qty           Pri ce
Description                                                                      Domestic Mail Oniy
First-Class                  1            $1 .82
Mai 1
Large Envelope
      <Domesti c)
      <SAINT PETERSBURG. FL 33709)
      <Weight:O Lb 4. 90 Oz)
      <Expected De l i very Dav)                                                                      :i>l 1,   1_11 I
      <Saturday 04/08/2017)                                                                           $(1       on
   Certified                  1            $3.35
        <~@USPS Certified Mail # )
         (70151520000218643355)
   Return                      1           $2. 75
   Receipt
         ' @@USPS Return R•., 1pt #)
         , sio9094022or, Tb 1·i2 t49913)
  ~ 1rst-Class                 1            $1.82
  Mai 1
  Large Envel ope
        <Domestic)
        <SAINT PETERSBURG. f L 33703)
        <Weight :O Lb 4.90 Oz)
         <Expected Delivery Day)
         <Saturday 04/08/2017)                                                   U.S. Postai Service™,. _ •
     Cert i f ied               1            $3. 35                              CERTIFIED MAIL® RECEIPT
           (@@USPS Certi fi ed Mail #)                                           Domestic Mail Only
           <70151520000218523947)
     Return                      1           $2. 75
     Receipt
            <®@USPS Return Receipt # )
            <959094021287528553535S'
    First-Class                  1            $1.82
    Mai 1
    Large Envelope
           <Domesti c)
           <FORT LAUDERDALE. FL 33324)
           <Weight:O Lb 4. 70 Oz)
            <Expected Del ivery Day)
            <Sat urday 04/08/2017)
      Cert ified                   1           $3.35
              (@@USPS Certifi ed Mail #)
              (70160910000102708772)
       Return                      1           $2. 75
       Receipt
               (@@USPS Return Receipt #)
               {9590940220676132749623)
      Fi rst-Class                  1           $1.82
      Ma il
      Large Envelope
             <Domesti c)
              <TALLAHASSEE. FL 32399)
              <Weight:O Lb 4.90 Oz)
              <Expect ed Deli very Day)
               <Saturday 04/08/2017)
        Certified                ~ -1- .--       $3 .35
                 (@@USPS Certified Mail #)
                 (70160910000102708789)
         Return
          Receipt
                                      1
                  <@@USPS Return Receipt # )
                  (9590940220676132749791)
                                                 $2 .75
                                                                            ru
                                                                            CJ
                                                                            CJ
                                                                                                                         [
                                                                            CJ
        Fi rst -Cl ass                 1          $1 .82
        Mail
        Large Envel ope
                 <Domestic)
                 <LAKE BUTLER. FL 32054)
                 <Weight:O lb 4.90 Oz)
                  <Expected Del ivery Day)
                  <Saturday 04/08/2017)
            Certified              _ --1           $3. 35
                   (@liUSPS Certified Miill #)
                   (70151520000218643379)
            Return                      1         • $2. 75 _
            Receipt           •      .
                    <@@USPS Return Receipt #)                              EXHIBIT B
                             -- · -· - - ~ ~~ ~ A~~~A\
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 14 of 50 PageID 1883




                                 EXHIBIT C
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 15 of 50 PageID 1884




                                    EXHIBIT C
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 16 of 50 PageID 1885



                                         Law Offices of

                Linda Bellomio Commons, P.A.
 Tampa Office:                   Mailing Address:                      Spring Hill Office:
 Telephone: (813) 679-3181         P.O. Box 340261
 Facsimile: (813) 265-3010       Tampa, Florida 33694                    (352) 610-4416


                                     July 11, 2017

 CERTIFIED MAIL RETURN RECEIPT
 7011 0470 0001 2323 1503

 Witchner Belizaire, M.D.
 Reception & Medical Center
 7765 S. CR 231
 Lake Butler, FL 32054



        Re: Waheed Nelson

                    NOTICE OF INTENT TO INITIATE LITIGATION FOR
                               MEDICAL MALPRACTICE

 Dear Sir or Madam:

         You hereby notified that Waheed Nelson intends to initiate litigation for medical
 malpractice against you and any other persons or entities with whom you had a legal
 relationship during the time you provided medical care and treatment to Waheed Nelson.


        This claim arises out of negligent care, treatment, assessment provided to Waheed
 Nelson rendered by you to Mr. Nelson was at the Reception and Medical Center which
 caused serious and permanent injury to Mr. Nelson. The acts and omissions of each of
 the above listed healthcare providers occurred within the course and scope of their
 employment, actual or apparent agency with Reception and Medical Center. The specific
 instances of negligence are set out in greater detail in the affidavit of Paul Genecin, M.D.,
 which is enclosed herein and incorporated by reference. The records reviewed by Dr.
 Genecin are also enclosed.

        It is our contention that your care and treatment of Waheed Nelson represented a

                                          Page 1 of 6

                                              EXHIBIT D
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 17 of 50 PageID 1886



 breach in the prevailing standard of care. You failed to investigate and treat his pain and
 ignored the X-rays and MRIs showing a fracture of his right ankle. He lost a limb because
 of your neglect.


        To the best of Mr. Nelson’s recollection and knowledge, he was treated by the
 following health care providers:

 1. Pinellas County Jail

 2. Florida Department of Corrections RMC


          It is possible that Mr. Nelson does not recall all of his treating health care providers.
 If you believe Mr. Nelson may have been treated by others, please bring those individuals
 to my attention so that I may place them on Notice. I will be happy to respond to any
 inquiry you make with regard to any additional specific health care provider you believe
 may have treated Mr. Nelson. To assist me in responding to such an inquiry, please
 provide me with the source of your belief that the person identified may have provided care
 to Mr. Nelson.

         As required by Florida Statute §766.1065, enclosed is the mandatory authorization
 for release of protected health information in the form prescribed by the Statute. The
 enclosed authorization is provided to allow you to obtain written medical records as
 described therein. Immediately upon receipt of any records obtained using this
 authorization, you are directed to provide the undersigned with complete copies. Failure to
 timely provide the records may result in sanctions against you as provided in Florida
 Statute §766.106(7). Please do not speak to any providers outside my presence.

       We advise you that we will vigorously take all steps necessary to enforce and protect
 our client's rights if anyone seeks to go beyond what Rule 1.650 permits.
  As set forth in the Authorization, we have made a good faith effort to identify all known
 healthcare providers by category based upon information available to present. We are
 continuing to investigate this matter and if we learn of additional health care providers or
 any information that may change a provider’s category, we will provide you an updated
 authorization. Please inform me immediately if you have any disagreement with the
 providers and the categories to which they have been assigned or if you learn of any
 additional healthcare providers who may have been involved with Mr. Nelson’s medical
 care and treatment. We will examine all information provided by you and respond
 accordingly. If we do not receive a response to the contrary from you, we will assume that
 the information as provided in the Authorization is correct and acceptable to you for the
 purpose intended.

        To the best of Mr. Nelson’s recollection and knowledge, he was treated by the

                                           Page 2 of 6



                                                 EXHIBIT D
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 18 of 50 PageID 1887




 following healthcare providers during the two (2) year period prior to your negligence:

        See above LIST

       If you would like to take the unsworn statement of any physician who provided
 treatment to Mr. Nelson that would be relevant to this matter, please advise me. Upon
 request, I will cooperate with you to take an unsworn statement of my client.

        Section 766.106(3)(a), Florida Statutes, provides no suit shall be filed for a period of
 90 days after notice is served upon a prospective defendant. During this 90 day period,
 you or your insurer are to conduct a good faith investigation of this claim employing one of
 the several procedures provided for in the statute. I am sure you are aware that any
 unreasonable failure to comply with this section justifies the dismissal of defenses in the
 event a subsequent lawsuit is filed.

        In addition to the above, Section 766.106(6), Florida Statutes, provides that:

        “Upon receipt of a prospective defendant of a notice of claim, the parties
         shall make discoverable information available without formal discovery.
         Failure to do so is grounds for dismissal of claims or defenses ultimately
         asserted.”

        Accordingly, I ask that within 20 days either you or your representative respond in
 writing to the requests below and furnish the following materials:

  1.           Please state the name, address, occupation and employer of the person or
 persons investigating this claim and the specific investigative procedures used to evaluate
 this claim as specified in Section 766.106(3)(a), Florida Statutes.


        2. Please forward all medical records, written notes, x-rays, bills, photographs and
 any other pertinent document or report concerning your treatment of Mr. Nelson. The
 request asks you to provide copies of every written note or communication you have
 regarding Mr. Nelson, whether it be notes on your file jacket, correspondence, telephone
 note, email, or anything of the like.

      3. If any other written document or report concerning your treatment
 of Mr. Nelsoni is believed to exist but is not in your possession or control, please describe
 the document or report and provide the present location and custodian of same.

      4. Please provide the full names and present addresses of all witnesses to your
 treatment of Mr. Nelson and all persons having knowledge of such treatment. In addition
 to their names and present addresses, please briefly indicate each individual’s interest in
                                          Page 3 of 6



                                                EXHIBIT D
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 19 of 50 PageID 1888




 this matter, i.e., treating nurse, receptionist, eyewitnesses, etc., and the subject matter of
 their knowledge. Please do not respond by stating: “Please refer to medical records” or
 some similar response. The purpose of this request is to determine if there are any
 individuals that may have knowledge of the facts that are material to the issues involved in
 this matter.

      5.   If applicable: Have your privileges at any facility ever been suspended or
  revoked, or have you ever been disciplined by any State Board of Medicine where an
  administrative complaint was filed against you?

 If so, please state the name of the complainant(s), the nature of the
 complaint, place of occurrence and assigned case number.

     6.     If it is your contention that someone other than yourself was responsible in
 whole or in part for the occurrence of any of the negligence alleged above, please state
 each person’s name, address, job title, along with the facts which you base your
 contention that person was responsible.

        In light of the Supreme Court’s decision in Fabre, it would be prejudicial to
 my client for you not to identify any third persons during the pre-suit screening period only
 to attempt to avoid or mitigate your liability during subsequent litigation by alleging or
 arguing that someone other than yourself is responsible for the injuries and damages
 alleged.


       7.     Please list the name and last known address for each and every employee of
 yours during the time care and treatment was rendered to Mr. Nelson. Please include the
 job title of each employee named, and whether he or she is still employed by you.

       8.    Please state the name and address of your medical malpractice insurance
 carrier, as well as the type and amount of coverage available to you as protection against
 this claim. Please state the name and address of your medical malpractice insurance
 carrier as well as the type and amount of coverage available to your group as protection
 against this claim.

   9. Identify who you work for, and whether any outside agency hired you to provide
 medical care to Mr. Waheed Nelson while he was at the Pinellas County Jail.

    10. If you believe this claim is not meritorious or, if you feel the case may have merit
 against others but you should not be a defendant, or if you know facts that exculpate you,
 please explain. We expect you to fully explain the basis of any defense you intend to raise
 should this claim result in litigation. Please give facts, not conclusions that your care was
 acceptable.
                                          Page 4 of 6

                                                   EXHIBIT D
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 20 of 50 PageID 1889




    11. Please state the name and address of any entities, or persons with whom you had
 a legal relationship regarding the practice of medicine and nursing services during the
 period of time you treated Mr. Nelson. Please provide copies of any contracts or
 agreements between you and these entities or persons.

      12.    Please advise when you will be available for an unsworn statement.

     13.      Please advise whether or not you reported any incident involving the care of Mr.
 Nelson.

     14. Please indicate whether any person or entity is, or may be vicariously liable for
 your negligence as alleged.

     15. Produce any and all correspondence, including emails, relating to the care and
 treatment of Mr. Nelson while at your facility.

     16.     With respect to your fees for services rendered to Mr. Nelson, please:

        1.      State the total amount of your charges;
        2.      State the total amount you were paid;
        3.      Provide an itemized statement of your charges;
        4.      Identify if there any amounts of charges under dispute or under appeal;
        5.      Identify the person or entity that paid the bill for your
                  your services.

      17.      Do you contend that this Notice of Intent is insufficient to place you upon notice
 of Plaintiff’s claim? If so, please respond to this question immediately, otherwise we will
 assume the answer is that you have been noticed properly.

     18. Provide a copy of your employment contract and any insurance for malpractice.

     19. If you believe this claim is not meritorious, or, if you feel the case may have
 Merit, but that you should not be a defendant; or if you know a fact that exculpates you,
 please explain.

     20. Do you contend this Notice of Intent or Affidavit is defective in any way? If so,
 please describe in detail the alleged defect so that I may cure it if necessary.

     21. Please state the complete legal name and address and any contracts for medical
 care in 2015.

    22. Please provide any and all contracts between you and Pinellas County, your
                                           Page 5 of 6



                                                     EXHIBIT D
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 21 of 50 PageID 1890




 employer, in effect at the time of Mr. Nelson’s care in 2015.



         The purpose of the 90 day investigatory period is to allow all parties concerned an
 opportunity to determine the validity of a claim, fairly assess the extent of damages and,
 hopefully, resolve the matter without the necessity of a lawsuit. It is my intent to fully
 cooperate with you and your agents; therefore, I expect reciprocity. In the event you or
 your representatives fail to comply with the requirements contained within this statute, then
 I will move to strike any and all defenses raised in response to a lawsuit, if one is ultimately
 filed.

        Thank you for your time and attention to this matter. Please call with any questions.


                                            Very truly yours,



                                            Linda Bellomio Commons
                                            Linda Bellomio Commons, Esquire


 I HEREBY CERTIFY that on11th day of July 2017, the original of the foregoing Notice of
 Intent to Initiate Litigation for Medical Negligence, along with the affidavit, HIPPA
 authorization and medical records has been furnished with this Notice by Certified Mail,
 Return Receipt Requested to the above addressee.




                                            Linda Bellomio Commons
                                           ______________________________
                                           Linda Bellomio Commons, Esq.
                                           FL Bar No: 0778346




                                           Page 6 of 6



                                                    EXHIBIT D
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 22 of 50 PageID 1891




                                       EXHIBIT D
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 23 of 50 PageID 1892




                                            EXHIBIT D
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 24 of 50 PageID 1893




                                         EXHIBIT D
     Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 25 of 50 PageID 1894
.   ..   ...




                     years before the incident that is the basis of the accompan)'ini; prcsuil Mtfoe.           (Please
                     notl! the: nwncs un:: provided within the Notice of lnt1.'fU).

                         I. _ _ _ _ _ _ _ _ _ __



                         3.. _ _ _ _ _ __
                                                                       4. - - - - - - - - -
                                                                        --------------



               C.   This authnri?.ation does 001 apply tn the following li"t of health care pnwidcrs Jlfl:llsessing
                    health cal"\! infonnauon about the Pati1."lll l'l\.'\!aU:ic the Paticn1 c1."f1ifies that such health
                    care infonnation is not potentially relevant to the claim uf perliOnal injury or wn1ngful
                    death that is the basis of the accompanying prcsuit not.ice.

                            [List the names of each health care provider to who thw authorization
                            does not apply and the inclu.<11ive dates    or
                                                                         examination, evaluation. or
                            treatment 10 be wilhhcld from disclosure, if none, spc:cify "none."]

                                                             ~ONE


               D.   The persons or class uf persons to who the Patient authoriZ&.-s such health care
                    information to he disclosed or by whom such health care infonna1mn is to be used:

                    I.      Any health care provider providing care or treaunent for lhe Patient.

                    2.       Any liabili1y insun:r or sclf-in:\un:r providinti. liabilit)' imsur41n;c cuvcragc, sclf-
                    in.'iurancc:. or defense to uny health ~am provider lo whom presuil nolic~ is given. or to
                    any heal1h care pmvidcr lisled in subsections R. I -2 above, regarding the care and
                    &reatn..:01 of dii: Patiem.

                    3.      Any consulting or testifying gpcrt employed by or on behalf (name the health
                    care provider the health care providers addn:sscd in this notice and his/her/its il1Qlrcr($},
                    sclf-insum(s). or attomey(s) regarding the matter of the presuil notice accompanying this
                    authori7.atietn.

                    4.      Any atlomcy (including his.'her stall) employed by or on behalf of (name of
                    health care provider to whom prcsuit notice was given) or employed by or on behalf of
                    any health can: provider(s) listed in 11ub~tiuns B. 1-2 above. reprding tht: matter of the
                    pn:suit notice accompanying this authorization or the c:arc and b'eatment of the Patient.
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 26 of 50 PageID 1895




                                           EXHIBIT D
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 27 of 50 PageID 1896



           THE TOOMEY LAW FIRM
              The Old Robb & Stucky Building
              1625 Hendry St., Suite 203, Ft. Myers, Florida 33901
              Telephone: 239.337.1630 I Facsimile: 239.337.0307
              www.thetoomeylawfirm.com




                                                      Reply to: alr@thetoomeylawfirm.com
                                                      Direct Line: 239.337.0279
                                                      May2, 2017


  Via Email
  Linda B. Commons
  P.O. Box 340261
  Tampa, FL 33694

  Re:   Your Client: Waheed Nelson

  Dear Ms. Commons:

         This office represents Corizon, LLC, and all current and former employees providing
  medical and mental health care to inmates in the custody of the Florida Department of
  Corrections. Please direct all inquiries to me, and have no contact with any of my clients.

        I am in receipt of your notice of intent, and will respond in due course.




                                                      Gregg    . Toomey


  GAT/sb
  Cc:  Britt Herron




                                          EXHIBIT E
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 28 of 50 PageID 1897




                                 EXHIBIT E
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 29 of 50 PageID 1898




                                    EXHIBIT E
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 30 of 50 PageID 1899




                                       EXHIBIT E
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 31 of 50 PageID 1900




                                    EXHIBIT E
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 32 of 50 PageID 1901




                                     EXHIBIT E
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 33 of 50 PageID 1902




                                       EXHIBIT E
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 34 of 50 PageID 1903




                                             EXHIBIT E
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 35 of 50 PageID 1904




                                        EXHIBIT E
                                    73 Filed 08/23/19
Case 8:19-cv-00449-CEH-JSS Document 88       06/21/19 Page 36
                                                           25 of 50
                                                                 27 PageID 1905
                                                                           1564




                                 EXHIBIT F




                                 COMPOSITE EXHIBIT B
Case 8:19-cv-00449-CEH-JSS Document 88
                                    73 Filed 08/23/19
                                             06/21/19 Page 37
                                                           26 of 50
                                                                 27 PageID 1906
                                                                           1565




                                    EXHIBIT F


                                    COMPOSITE EXHIBIT B
                                    73 Filed 08/23/19
Case 8:19-cv-00449-CEH-JSS Document 88       06/21/19 Page 38
                                                           27 of 50
                                                                 27 PageID 1907
                                                                           1566




                                  EXHIBIT F


                                 COMPOSITE EXHIBIT B
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 39 of 50 PageID 1908



                                       Law Offices of

             Linda Bellomio Commons, Esq.
 Tampa Office:                       Mailing Address:                         Spring Hill
 Office:
 Telephone: (813) 679-3181             P.O. Box 340261                   (352) 610-4416
 Facsimile: (813) 265-3010            Tampa, Florida 33694

                                       August 5, 2017

 Gregg A. Toomey, Esq.
 VIA EMAILgat@thetoomeylawfirm.com

       Re:    Waheed Nelson vs. Dr. Witchner Belizaire

  SUPPLEMENTAL PRESUIT INTERROGATORIES AND REQUEST FOR PRODUCTION

       1.     It is my understanding you, Mr. Toomey, are assuming defense for the Florida
 Department; therefore, please answer number 2 of Waheed Nelson=s presuit request.

       2.      Please answer number 18 of Waheed Nelson=s presuit request and provide the
 contract of employment between Dr. Witchner Belizaire and the Florida Department of
 Corrections.

       3.      Please answer number 18 of Waheed Nelson=s presuit request and provide the
 contract of employment between Dr. Witchner Belizaire and Corizon, LLC.

       4.    Please provide potential dates for your unsworn statement during the end of
 August and September, 2017.

       5.     What specialty is Dr. Witchner Belizaire?

       6.     Please provide a copy of Dr. Witchner Belizaire=s CV.

       7.     Please provide a better response to Waheed Nelson=s presuit request number
 20.

       Thank you for your attention to this matter.

                                          Sincerely,

                                 Linda Bellomio Commons, Esq.
 LBC/amb



                                         EXHIBIT G
Case
Case
 Case8:19-cv-00449-CEH-JSS
      8:19-cv-00449-CEH-JSS
      8:19-cv-00449-CEH-JSS Document
                            Document
                             Document73-2
                                      23-1
                                      88 Filed
                                           Filed
                                           Filed08/23/19
                                                 06/21/19
                                                  04/02/19 Page
                                                            Page
                                                            Page40
                                                                 10
                                                                  10ofof
                                                                       of50
                                                                          61
                                                                           61PageID
                                                                              PageID
                                                                              PageID1909
                                                                                     1701
                                                                                      783




                                                 EXHIBIT G                         009
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 41 of 50 PageID 1910




                                         Law Offices of

              Linda Bellomio Commons, P.A.

 Tampa Office:                        Mailing Address:             Spring Hill Office:
 Telephone: (813) 679-3181            P.O. Box 340261
 Facsimile: (813) 265-3010          Tampa, Florida 33694             (352) 610-4416

                                         May 13, 2017


 CERTIFIED MAIL
 7011 0470 0001 2323 1527
 Department of Financial Services
 200 East Gaines Street
 Tallahasee, FL 32399

                              NOTICE OF CLAIM PURSUANT
                          TO SECTION 768.28, FLORIDA STATUTES


       RE:    Claimant:           Waheed Nelson
              Date of Birth:      10/1/78
              Social Security Number: xxx-xx-1507
              Date of Incident:   2015
              Place of Birth:     Florida

Dear Risk Manager:

      You are hereby placed on Notice of a Medical Malpractice Claim against the
County on behalf of Waheed Nelson. Enclosed is the Notice of Intent letter sent
April 3, 2017, along with an affidavit from an expert, medical records and HIPPA .
Please be advised that there are no prior adjudicated, unpaid claims owed by the
claimant to the state, its agency, officer or subdivision.
       You hereby notified that Waheed Nelson intends to initiate litigation for medical
malpractice against you and any other persons or entities with whom you had a legal
relationship during the time you provided medical care and treatment to Waheed
Nelson while in the Pinellas County Jail.


                                    EXHIBIT H
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 42 of 50 PageID 1911




       This claim arises out of negligent care, treatment, assessment provided to
Waheed Nelson rendered by physicians, nurses and nurse practitioners and other
treaters while at the Pinellas County Jail which caused serious and permanent injury
to Mr. Nelson. The acts and omissions of each healthcare provider occurred within
the course and scope of their employment, actual or apparent agency with Pinellas
County.

       It is our contention that your care and treatment of Waheed Nelson represented
a breach in the prevailing standard of care. There was a failure to investigate and treat
a fractured ankle, pain and ignored the X-rays and MRIs showing a talus and calcaneus
fracture of his right ankle. Ultimately, he lost a limb because of the neglect.

       The value for the loss of a limb exceeds $200,000. In the future, he will need
a prosthesis, wheelchair, mobility devices.

       I look forward to hearing from you and hope that we can come to a resolution
of the matter without litigation.

                                              Yours truly,


                                          Linda Bellomio Commons

                                             Linda B. Commons




                                   EXHIBIT H
                                                                     - - -----..
Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 43 of 50 PageID 1912


                                                                                                                                 - - - · · _ ___ :_ _.::;_ :=;:- _:: :..::..:= ·- - - - - - - - :;;:.::: ..::~::.:   :.:...:;


                                                                                                                                                          TAMPA
         U.S. Postal ServicerM                                                                                                                     CESSIE COLEMAN BLVD FL 3
                                                                                                                                                          TAMPA
l"-
         CERTIFIED MAILrM RECEIPT                                                                                                                          FL
n.J      (Domestic Mail Only; No Insurance Coverage Provide                                                    1                                       33630-5010
                                                                                                                                                       1189440600
~~llm:!l!m!lml!tlmll!mllmllll\lt!ll:ll!ll!r!l!!ml...                                                                                                   <800)275 -8777 3: 30 PM
rn
n.J    L-,._
                 t7l F F I :c lA L
               __;;;:..._.:__:_.......;:.__::::..._..:.....:::.....::-=;:_....;,..:::::..:i....:::......;i:::::;__   __J

fTl                                                                                                                          Pr-oduct                                          Sale                       Final
n.J                                                                                                                          Description                                       Qty                        P1·1ce
                    Certified Fee
.-=I
D          Retum Receipt Fee
                                                                                                                             First-Class               1         $0.49
~      (Endorsement Required) 1------"""""'--'--l                                                                            Mai 1
        Restricted Delivery Fee
                                                                                                                             Lette1-
D      (Endorsement Required)                                                                                                      <Domest i c)
I"-                                    F--'-------l
                                                                                                                                  <LARGO, FL 33779>
~        Total Postage & Fees          ._$..____ _ _ __,                                                                          <Weight:O Lb 0.60 Oz)
                                                                                                                                  <E: :;::octed Delivery Day)
                                                                                                                                  (Monday 05/15/2017)
~ ;;z;::U::J>~-------}-Vl---~---------------                                                                                  Certified                1         $3.35
        ······················~···r·r··~--~--sr..
                                                                                                                                    (@@USPS Certified Mail #)
                    l at-{ Q h
        City, Stale, ZIP+4       O                                                                                                  (70110470000123231497)
                                                                                                                              Return                   1         $2.75
                                                                                                                             Receipt
                                                                                                                                    (fjfjLJSPS Return Receipt #)
                                                                                                                           ""'----~5909!1022067Jil.32.7~filL--·-·
                                                                                                                              ~~~r-crass
                                                                                                                              Letter
                                                                                                                                  <Domestic>
                                                                                                                                                    1        $0.49

                                                                                                                                                                             ~
                                                                                                                                                                                                                                l
                                                                                                                                  (TALLAHASSEE, FL 32311 >      ,--
                                                                                                                                  <Weight: 0 Lb 0.70 Oz>        -.:.. \Jlit \'
                                                                                                                                  <Expected Delivery Day)
                                                                                                                                  <Monday 05/15/2017>
                                                                                                                               Certified            1        $3.35              l
                                                                                                                                   Ci®USPS Certified Mail #)                    ;
                                                                                                                            t      <70160750000054520132>                      I
                                                                                                                           .· Affi xed              1      ($0 .49)            I
                                                                                                                           l Pos1~ge                                                                                            J
                                                                                                                           '·- · ... <Affixed Amount:$0 .49)                                                 '
                                                                                                                            r·irst Class        ··· 1                                             $2.67 ··-··· -- -
                                                                                                                            ' 'df'Ct i Service
                                                                                                                                  W0t1V• t i C)
                                                                                                                                  (L i.,     FL 33779)
                                                                                                                               - <-h - -- ~ i- te- -a. 90 Oz>
                                                                                                                                 <L' ·       .j Deli verv Davi
                                                                                                                                 <Monday 05/15/2017>
                                                                                                                             Certified                    1             $3.35
                                                                                                                                   ((j(jLJSPS Cert i f i ed Mai 1 ~1 )
                                                                                                                                   (70110470000123231473)
                                                                                                                             Return                       1            $2 .75
                                                                                                                             Receipt
                                                                                                                                   (i@USPS Return Receipt #)
                                                                                                                                   (9590940220676132749692)
                                                                                                                            First-Class                   1            $2.85
                                                                                                                           Parcel Service
                                                                                                                                 <Domestic)
                                                                                                                                 <TALLAHASSEE. FL 32399)
                                                                                                                                <Weight:O Lb 4.50 Oz>
                                                                                                                                <Expected D:~t i ven1-.. 0ay)
                                                                                                                                <Monday 05/15/20177
                                                                                                                             Certified                    1            $3 .35
                                                                                                                                  <NUSPS Certified Mail #)
                                                                                                                                  (70110470000123231527)
                                                                                                                            Return                       1-            $2. 75
                                                                                                                            Receipt
                                                                                                                                  <HUSPS Return Receipt #)
                                                                                                                                  (9590940220676132749678)
                                                                                                                           first-Class                   1             $2.67



                                                                                             EXHIBIT H
Case
Case
 Case8:19-cv-00449-CEH-JSS
      8:19-cv-00449-CEH-JSS
      8:19-cv-00449-CEH-JSS Document
                            Document
                             Document73-2
                                      23-1
                                      88 Filed
                                           Filed
                                           Filed08/23/19
                                                 06/21/19
                                                  04/02/19 Page
                                                            Page
                                                            Page44
                                                                 45
                                                                  45ofof
                                                                       of50
                                                                          61
                                                                           61PageID
                                                                              PageID
                                                                              PageID1913
                                                                                     1736
                                                                                      818




                                      EXHIBIT I
                                                                                   044
19-cv-00449-CEH-JSS
9-cv-00449-CEH-JSS
 9-cv-00449-CEH-JSS      Document
                          Document
                          Document73-2
  SENDER: COMPLETE THIS SECTION    23-1
                                   88 COMPLETE
                                        Filed
                                         Filed
                                          Filed08/23/19
                                                06/21/19
                                                 04/02/19   Page
                                                 THIS SECTION Page
                                                               Page
                                                              ON    45
                                                                     46
                                                                      46ofof
                                                                 DELIVERY  of50
                                                                              61
                                                                               61Page
                                                                                  Pag
                                                                                  Pa
     Complete items 1, 2, and 3. Also complete               A. Signature
     Item 4 if Restricted Delivery is desired.                                                               □ Agent
     Print your name and address on the reverse              X                                               □ Addressee
     so that we can return the card to you.    __            .B,                        I Name)         0. Date of Delivery
     Attach this card to the back of the mailpiej^ A
     or on the front if space permits.      ' -'
                                               Receive ' I           delivery dtfdreSs different from item 1 ? □ Yes
  1. Article Addressed to:
                                            DEPTO              k; If Y^, ehter delivery address below:       □ No
                                                               SEE
    Florida Dept. of Financial SefWiciefe.H
    Risk Management, State Liability C!aitr|s
   200 East Gaines Street
   Tallahassee, PL 32399-0338                                3. Service Type
                                                                   □ Certified Mall    □ Express Mail
                                                                   □ Registered        □ Return Receipt for Merchandise
                                                                   □ Insured Mall      □ C.O.D.
                                     EXHIBIT I
                                                             4. Restricted Delivery? (Extra Fee)             □ Yes

  2. Article Number                                                                               045
     (Transfer from service label)       70m     DISO        DD05          038^       Eflbb
  PS Form 3811, February 2004              Domestic Return Receipt                                         102595-02-M-1540
 Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 46 of 50 PageID 1915


Lee v. Perez, Slip Copy (2018)




                                                             carefully reviewed the Motions, all supporting and
                                                             opposing filings, and the record in this case. For the
                2018 WL 3884903
  Only the Westlaw citation is currently available.          reasons set forth below, Defendants’ Motions [DE 108
    United States District Court, S.D. Florida.              and DE 122] are DENIED.

  Tairia LEE and Lashawne Josaphat, as Guardian
               of Tairia Lee, Plaintiffs,
                          v.
  Alberto PEREZ; Russell Griffin, Jr.; James Knox;
                                                                I. BACKGROUND
       Veolia Transportation Maintenance and
                                                             On July 6, 2016, a northbound Amtrak train collided with
  Infrastructure, Inc.; National Railroad Passenger
                                                             Plaintiff Tairia Lee’s (“Lee”) vehicle at the South Florida
    Corporation d/b/a Amtrak; and South Florida
                                                             Regional Transportation Authority (“SFRTA”) Crossing
   Regional Transportation Authority, Defendants.
                                                             at 25th Street in West Palm Beach, Florida (the
            Case No. 16-cv-81745-Brannon                     “Crossing”). DE 112-2 at 1. As a result of the collision,
                           |                                 Lee sustained serious injuries. Id.; DE 65 at ¶ 23.
                 Signed 07/25/2018                           Defendants Russel Griffin, Jr. (“Griffin”) and James
                                                             Knox (“Knox”) were employed by Amtrak as locomotive
                                                             engineers and acting within the scope of their
Attorneys and Law Firms                                      employment at all times relevant to this matter. DE 65 at
                                                             ¶¶ 11, 12. Griffin was operating the Amtrak train and
Christopher Joseph Keller, Lytal, Reiter, Smith, Ivey &      Knox was in the train as it approached the Crossing. Id. at
Fronrath, West Palm Beach, FL, for Plaintiffs.               ¶ 18. Defendant Alberto Perez (“Perez”), who was under
                                                             VTMI’s supervision and instruction, was performing
Daniel John Fleming, Gray Robinson, Philip Charles           signal testing at the Crossing at the time of the accident.
Mokris, Jose Alfredo Gutierrez, Melkus Fleming &             DE 109-1 at ¶¶ 4-5; 112-2 at 5-6; DE 64 at ¶ 10.
Gutierrez, Tampa, FL, James Michael Fishman, Miami,
FL, Shane Weaver, Office of the Attorney General, West       Prior to the accident, Perez contacted Amtrak dispatcher,
Palm Beach, FL, William Edward Calnan, Waldman               Rodney Fernandez, to report that he was conducting relay
Trigoboff Hildebrandt & Calnan, P.A., Fort Lauderdale,       testing at the Crossing and it would not affect any train
FL, Anthony Merendino, Luks, Santaniello, Petrillo &         traffic, although the [crossing] gates may go up an down.
Jones, Boca Raton, FL, for Defendants.                       DE 121-5 at 23:1-3; 122-2 at 2:9-25. Around the time of
                                                             Perez’s testing, the crossing signals and gates failed to
                                                             properly operate. DE 112-2 at 2-3.

                                                             Before the collision, the train had received a clear signal
                                                             indicating that it was okay to proceed toward the
                                                             Crossing, but as the train approached one of the
                                                             locomotive engineers noticed that vehicles were passing
ORDER DENYING DEFENDANTS’ MOTIONS FOR                        over the Crossing, the warning system was not
   SUMMARY JUDGMENT [DE 122, DE 108]                         functioning properly, and the gates remained in the
                                                             upright position. Id. at 2-4. The train was unable to stop
                                                             before reaching the Crossing, and it collided with Lee’s
DAVE LEE BRANNON, U.S. MAGISTRATE JUDGE                      vehicle. Id. at 3.

*1 THIS MATTER is before the Court on Defendant’s,           At the time of the collision, Amtrak was under contract
Veolia Transportation Maintenance and Infrastructure,        with SFRTA to provide dispatcher services, and VTMI
Inc. (“VTMI”), Motion for Summary Judgment [DE 108]          was under contract with SFRTA to provide railroad
and Defendant’s, National Railroad Passenger                 infrastructure and signal maintenance. DE 122-1; DE
Corporation d/b/a Amtrak (“Amtrak”), Motion for Partial      109-1 at ¶¶ 3-4. It is undisputed that SFRTA is an agency
Summary Judgment [DE 122], Plaintiffs’, Tairia Lee and       of the State of Florida within the meaning of Section
Lashawne Josaphat as Guardian of Tairia Lee                  768.28, Florida Statutes. DE 64 at ¶ 13; DE 65 at ¶ 13.
(“Plaintiffs”), responses in opposition [DE 113 and DE
125], and VTMI’s reply [DE 116]. The Court has               Amtrak maintains that at the time of the accident, through
              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    1


                                                          EXHIBIT J
 Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 47 of 50 PageID 1916


Lee v. Perez, Slip Copy (2018)



its dispatchers, it was acting within the scope and               facts showing that there is a genuine issue for trial.” Id. at
pursuant to the guidelines of the contract with SFRTA.            243 (internal citations omitted). The party opposing the
DE 122 at ¶ 16. Plaintiffs dispute this material fact and         motion for summary judgment may not rely on
argue that there is a genuine issue regarding whether             conclusory statements or unsupported facts. See Anderson
Amtrak complied with the contractual guidelines and               v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).
applicable rules. DE 125 at ¶ 16.
                                                                  Summary judgment is inappropriate “if the evidence is
*2 VTMI maintains that at the time of the accident Perez          such that a reasonable jury could return a verdict for the
was acting pursuant to the guidelines and rules set forth in      nonmoving party.” Anderson, 447 U.S. at 248. In
VTMI’s contract with SFRTA. DE 108 at ¶ 14. Plaintiffs            assessing if a genuine issue exists for trial, the court must
dispute this material fact and assert that Perez failed to        view the facts in the light most favorable to the
comply with requirements of SFRTA, VTMI, and federal              nonmoving party and draw all reasonable inferences in
law. DE 113 at 7. Specifically, Plaintiffs argue that Perez       the party’s favor. See Davis v. Williams, 451 F.3d 759,
did not report an activation failure or request positive          763 (11th Cir. 2006).
protection as required. Id.

Amtrak and VTMI seek statutory immunity as agents of
the state under Fla. Stat. § 768.28. Amtrak seeks partial
summary judgment as to Count VI for negligent
dispatching and/or negligent performance of work related             B. Statutory Immunity under Fla. Stat. § 768.28
to the railroad crossing warning systems. DE 122 at p.2,
n.1. VTMI seeks summary judgment on Counts II                     Section 768.28 of the Florida Statutes provides sovereign
(negligence) and III (vicarious liability). Perez joins in        immunity for some torts, and provides immunity for
VTMI’s motion and seeks summary judgment on Count I               “agents of the state” under certain circumstances. Section
for negligence.1                                                  768.28(9)(a) states:



                                                                               No officer, employee, or agent of
                                                                               the state or any of its subdivisions
                                                                               shall be held personally liable in
  II. Legal Standards
                                                                               tort or named as a party defendant
                                                                               in any action for any injury or
                                                                               damage suffered as a result of any
                                                                               act, event, or omission of action in
                 A. Summary Judgment                                           the scope of her or his employment
                                                                               or function, unless such officer,
Summary judgment is proper “if the movant shows that                           employee, or agent acted in bad
there is no genuine dispute as to any material fact and the                    faith or with malicious purpose or
movant is entitled to judgment as a matter of law.” Fed.                       in a manner exhibiting wanton and
R. Civ. P. 56(a). To show that there is no genuine dispute,                    willful disregard of human rights,
the moving party must support its position by citing to                        safety, or property.... The exclusive
evidence in the record which may include depositions,                          remedy for injury or damage
documents, affidavits, electronically stored information,                      suffered as a result of an act, event,
admissions, or other materials. Fed. R. Civ. P. 56(c); see                     or omission of an officer,
also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                       employee, or agent of the state or
The moving party’s burden is met if it shows the                               any of its subdivisions or
nonmoving party failed “to establish the existence of an                       constitutional officers shall be by
element essential to that party’s case, and on which that                      action against the governmental
party will bear the burden of proof at trial.” Id. at 322.                     entity, or the head of such entity in
                                                                               her or his official capacity, or the
Once the moving party has met its burden, the nonmoving                        constitutional officer of which the
party may “go beyond the pleadings and by her own                              officer, employee, or agent is an
affidavits, or by the depositions, answers to                                  employee, unless such act or
interrogatories, and admissions on file, designate specific                    omission was committed in bad

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2

                                                               EXHIBIT J
 Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 48 of 50 PageID 1917


Lee v. Perez, Slip Copy (2018)



            faith or with malicious purpose or                 issue under Section 768.28(10)(d).2 See id. Ultimately, the
            in a manner exhibiting wanton and                  court reversed the dismissal because it found the
            willful disregard of human rights,                 complaint alleged defendants violated the guidelines of
            safety, or property. The state or its              their contract, so immunity did not apply. See id. at 590.
            subdivisions shall not be liable in                See also Peak v. Outward Bound, 57 So. 3d 997, 999 (Fla.
            tort for the acts or omissions of an               2d DCA 2011) (finding the lower court erred in
            officer, employee, or agent                        dismissing the complaint because it was inconclusive as
            committed while acting outside the                 to whether the defendant was acting pursuant to the
            course and scope of her or his                     contract to be afforded statutory immunity); Roldan v.
            employment or committed in bad                     Dassau, No. 12-22103 CACE (04), Order Denying
            faith or with malicious purpose or                 Motion for Summary Judgment (Fla. 17th Cir. Ct. Dec.
            in a manner exhibiting wanton and                  30, 2013) (denying summary judgment regarding
            willful disregard of human rights,                 sovereign immunity under Section 768.28(10)(d) where
            safety, or property.                               genuine issues of material fact existed concerning
                                                               whether defendants were acting within the scope of and
                                                               pursuant to the guidelines established by contract or by
                                                               rule).
*3 Fla. Stat. § 768.28(9)(a) (emphasis added). Section
768.28(10)(d) defines “agents of the state” as those who
contract with SFRTA as follows:


                                                                 III. ANALYSIS
            For the purposes of this section,
            operators,     dispatchers,     and
            providers of security for rail
            services     and     rail   facility
            maintenance providers in the South                 A. A genuine issue of material fact exists as to whether
            Florida Rail Corridor, or any of                   Amtrak is an “agent of the state” and thus entitled to
            their    employees     or   agents,                                 statutory immunity.
            performing such services under
            contract with and on behalf of the                 Amtrak moves for partial summary judgment on
            [SFRTA] or the Department of                       Plaintiffs’ amended complaint, which alleges acts of
            Transportation shall be considered                 negligence, on the belief that it is entitled to statutory
            agents of the state while acting                   immunity pursuant to Fla. Stat. §§ 768.28(9)(a) and
            within the scope of and pursuant to                (10)(d) as a statutory agent of SFRTA. Amtrak argues that
            guidelines established in said                     it is completely immune from suit as an “agent of the
            contract or by rule.                               state” for the claim against it for negligent dispatching
                                                               and/or negligent performance of work with respect to the
                                                               railroad crossing warning systems. Plaintiffs maintain that
                                                               Amtrak is not entitled to statutory immunity because there
Fla. Stat. § 768.28(10)(d) (emphasis added).                   are genuine issues of material fact as to whether Amtrak
                                                               was acting within the scope and pursuant to the guidelines
Importantly, to be considered an agent of the state and        established in the contract and applicable rules.
thus entitled to statutory immunity under Section
768.28(10)(d), the agent must be acting within the scope       *4 Under Section 768.28(10)(d), dispatchers or their
of and pursuant to the contract. See Sierra v. Associated      agents in the South Florida Rail Corridor “performing
Marine Insts., Inc., 850 So. 2d 582, 591 (Fla. 2d DCA          such services under contract with and on behalf of the
20:03). “It is not enough ... to demonstrate simply that the   [SFRTA] ... shall be considered agents of the state while
provider contracted to act on behalf of the state in the       acting within the scope and pursuant to guidelines
furnishing of the mentioned services,” to show that the        established in said contract or by rule.” Fla. Stat. §
agent acted within the scope of and pursuant to the            768.28(10)(d) (emphasis added). No agent of the state
guidelines. Id. Applying this standard, the Florida            “shall be held personally liable in tort or named as a party
appellate court found that the contracting parties were not    defendant in any action for any injury or damage suffered
entitled to sovereign immunity under Section                   as a result of any act, event, or omission of action in the
768.28(11)(a), which contains the identical language at
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     3


                                                                   EXHIBIT J
  Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 49 of 50 PageID 1918


Lee v. Perez, Slip Copy (2018)



scope of her or his employment or function[.]” Fla. Stat. §       contract or by rule at all material times. Because a
768.28(9)(a).                                                     genuine issue exists for trial, partial summary judgment is
                                                                  improper.3
Here, Amtrak was providing dispatcher services at the
time of the subject accident. Pursuant to Amtrak’s
contract with SFRTA, “[a]ll Dispatching, Train Traffic
Control and Yard Services shall be governed by and
subject to all current applicable operating and safety rules,
orders, procedures, and regulatory standards of CSXT,             B. A genuine issue of material fact exists as to whether
FRA, APTA, FDOT, and AAR as agreed to with                         VTMI is an “agent of the state” and thus entitled to
SFRTA.” DE 122-1 at 33 [4.5 Dispatching, Train Traffic                             statutory immunity.4
Control and Yard Services]. Plaintiffs argue that there are
genuine issues of material fact as to whether the                 *5 VTMI moves for summary judgment on Plaintiffs’
dispatcher complied with Federal Railroad Administration          amended complaint alleging acts of negligence on the
(“FRA”) guidelines regarding communications as well as            belief that it is entitled to statutory immunity pursuant to
SFRTA operating rules. This Court agrees.                         Fla. Stat. §§ 768.28(9)(a) and (10)(d). VTMI argues that it
                                                                  is completely immune from suit as an “agent of the state”
Specifically, the Plaintiffs point to the dispatch transcripts    with respect to all claims made against it by Plaintiffs.
and assert that the dispatcher failed to comply with some         Plaintiffs maintain that there are genuine issues of
or all of the procedures of Title 49, Chapter II, Part 220 of     material fact as to whether VTMI was acting within the
the Code of Federal Regulations including the                     scope and pursuant to the guidelines established in the
requirement that the dispatcher repeat to Perez what              contract or by rule. For the reasons set forth below, this
action(s) Perez would be taking. The rule “prescribes             Court agrees.
minimum requirements governing the use of wireless
communications in connection with railroad operations.”           Here, VTMI was under contract with SFRTA to provide
49 C.F.R. § 220.1. After reviewing the radio dispatch [DE         railroad infrastructure and signal maintenance, and VTMI
122-2], the Court finds that Plaintiffs have raised a             employee Perez was performing signal testing pursuant to
genuine issue of material fact as to whether the dispatcher       the contract at the time of the accident. DE 109-1 at ¶ 7.
properly repeated and ended the radio transmission under          Plaintiffs argue that Perez failed to comply with SFRTA,
49 C.F.R. §§ 220.33 and 220.35.                                   VTMI, and federal law requirements.5 For instance,
                                                                  Plaintiffs point to VTMI’s Signal/Communication Jumper
Plaintiffs also point to the dispatcher’s failure to adhere to    Policy, VTMI Test No. 6, and the FRA’s Notice of Safety
SFRTA operating rules. Under SFRTA operating rules, a             Advisory. The Jumper Policy requires that when altering
train dispatcher must “[t]ake prompt action to provide            the normal operation of equipment, positive protection
protection against any known condition that could affect          must be obtained. DE 112-4. VTMI Test No. 6, Relays,
safety,” and record and report any “[u]hsafe conditions”          Section 1.0 states “when making test of relays, approved
or “[o]ther unusual occurrences.” DE 125-2 at 2 (Chapter          instruments must be used and it must be known that no
6 - Train Dispatching, Section 600.4). Amtrak dispatcher          unsafe conditions are set up by the application of the test
Matt Kirk testified that “[i]f a signal maintainer is going       instrument.” DE 113-2. Additionally, the FRA issued a
to work on a crossing, the crossing gates, and impact the         Safety Advisory that stated: “Failure to provide for the
integrity in any way, it calls to put a full activation failure   safety of highway traffic and train operations during all
or a false partial on it.” DE 125-4 at 28:17-20.                  periods while the normal functioning of a system is
Accordingly, there is a genuine issue of material fact as to      interfered with is a violation of Federal rail safety
whether the dispatcher failed to take prompt action to            regulations.” (citing 49 C.F.R. §§ 234.209 and 236.4).
provide protection and/or whether the dispatcher failed to        Fed. Reg. 78, No. 106, 33147 (June 3, 2013). DE 113-4 at
record and report any unsafe conditions or unusual                2. The evidence presented demonstrates that Perez failed
circumstances after receiving the radio transmission from         to request any positive protection during his relay testing
Perez.                                                            at the Crossing, during which the crossing gates were
                                                                  affected and remained in the upright position.
Viewing the evidence in the light most favorable to the
nonmoving party, the Court finds that Plaintiffs have             Moreover, pursuant to Section 700.3 of the SFRTA
presented genuine issues of material fact as to whether           Operating Rules, VTMI signal employees must not
Amtrak, by and through its agents, was acting within the          perform work that (1) interferes with the safe passage of
scope and pursuant to the guidelines established in the           trains; (2) is not properly protected; or (3) is not in
                                                                  accordance with the operating rules. DE 109-1 at ¶ 11.
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4


                                                                      EXHIBIT J
    Case 8:19-cv-00449-CEH-JSS Document 88 Filed 08/23/19 Page 50 of 50 PageID 1919


Lee v. Perez, Slip Copy (2018)



Plaintiffs maintain that Perez failed to properly provide
for positive protection as required. VTMI argues that even
if Perez did not follow the contractual guidelines and
pertinent rules, VTMI would nevertheless be entitled to
immunity under Section 768.28(10)(d) according to laws
of statutory construction. However, Florida case law                   IV. CONCLUSION
interpreting the relevant statutory language has made                *6 Based on the foregoing, the Court ORDERS that
clear that in order for immunity to apply the agent must             Defendant Amtrak’s Motion for Partial Summary
be acting within the scope and pursuant to the guidelines            Judgment [DE 122] and Defendant VTMI’s Motion for
established by contract or by rule. See Sierra, 850 So. 2d           Summary Judgment [DE 108] are DENIED.
at 691; Peak, 57 So. 3d at 999.
                                                                     DONE and ORDERED in Chambers at West Palm Beach
Viewing the evidence in the light most favorable to the              in the Southern District of Florida, this 25th day of July,
nonmoving party, the Court finds that the Plaintiffs have            2018.
presented genuine issues of material fact as to whether
VTMI, by and through its agents, was acting within the
scope and pursuant to the guidelines established in the              All Citations
contract or by rule at all material times. Because a
                                                                     Slip Copy, 2018 WL 3884903
genuine issue exists for trial, summary judgment is
improper.

Footnotes
1      The amended complaint does not allege any act or omission was committed in bad faith or with malicious purpose or in
       a manner exhibiting wanton and willful disregard of human rights, safety, or property. DE 60.
2      Under Section 768.28(11)(a), Florida Statutes, “[p]roviders or vendors, or any of their employees or agents, that have
       contractually agreed to act on behalf of the state as agents of the Department of Juvenile Justice to provide services to
       children in need of services, families in need of services, or juvenile offenders are, solely with respect to such services,
       agents of the state for purposes of this section while acting within the scope of and pursuant to guidelines established
       in the contract or by rule.” (emphasis added).
3      The Court notes that Amtrak asserts it is entitled to the sovereign immunity caps of Fla. Stat. § 768.28(5), but this issue
       is premature as the question remains whether Amtrak was an agent of the state.
4      Defendant Alberto Perez adopted and joined in VTMI’s statement of material facts and motion for summary judgment
       on statutory immunity pursuant to Fla. Stat. §§ 768.28(10)(d) and 9(a). DE 110.

5      VTMI has designated the “Invitation to Bid for Maintenance of Way Services” as the contract between VTMI and the
       SFRTA. DE 20-1. Section 2.5 of the contract states “The Contractor is to be familiar with and shall comply with all
       Federal, State, and local laws, ordinances, rules, and regulations.” DE 20-1 at 86.




End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.

                                                                            EXHIBIT J




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
